Laughlin, J. (dissenting):
The title vested in the city prior to the time the tax became a lien upon the property and the award is presumed to have been made as of the .time when the title vested. It is true that the personal liability of the former owner had become fixed, but the land was primarily liable for the tax. I see no distinction between this case and the ordinary case of grantor and grantee in which the rule is that the grantor, as between him and his grantee, is not liable for taxes levied subsequent to the conveyance.
Judgment ordered for defendant, with costs.